             Case 2:21-cv-00006-RSL Document 30 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10   JULIAN FLORES aka JULIAN FLORES
     SANCHEZ,                                            Case No. 2:21-cv-00006-RSL
11
                                         Plaintiff,      STIPULATION AND ORDER
12                                                       EXTENDING TIME FOR WELLS
            v.                                           FARGO TO REPLY IN SUPPORT OF
13                                                       MOTION TO DISMISS AMENDED
     WELLS FARGO BANK N.A.,                              COMPLAINT
14
                                       Defendant.
15

16          Plaintiff Julian Flores aka Julian Flores Sanchez (“Plaintiff”) and Defendant Wells
17
     Fargo Bank, N.A. (“Wells Fargo”) stipulate that the Wells Fargo may have until and including
18
     July 2, 2021, to file a reply in support of Wells Fargo’s motion to dismiss the amended
19
     complaint, Dkt No. 22. Plaintiff and Wells Fargo stipulate to the requested extension, which
20
     Wells Fargo requests in order to complete a thorough reply in support of the motion. The parties
21

22   do not ask that any other case deadlines be altered by this stipulation. The parties further

23   stipulate that the filing of the response requires that the hearing on Wells Fargo’s Motion to
24   Dismiss be re-noted to July 2, 2021.
25

26

     STIPULATION AND ORDER EXTENDING
     TIME FOR WELLS FARGO TO REPLY IN
     SUPPORT OF MOTION TO DISMISS                                                      SUITE 2900
     AMENDED COMPLAINT - 1                                                   SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
             Case 2:21-cv-00006-RSL Document 30 Filed 06/17/21 Page 2 of 2




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 2          DATED June 16, 2021
 3
     BARRAZA LAW, PLLC                                      K&L Gates LLP
 4
     By /s/ V. Omar Barraza                                 By /s/ Peter A. Talevich
 5      V. Omar Barraza, WSBA # 43589                         /s/ Raina V. Wagner
                                                              Peter A. Talevich, WSBA # 42644
 6                                                            Raina V. Wagner, WSBA # 45701
 7   BARRAZA LAW, PLLC                                      K&L Gates, LLP
 8   10728 16th Avenue SW                                   925 Fourth Avenue, Suite 2900
     Seattle, WA 98146                                      Seattle, WA 98104
 9   (206) 933-7861                                         (206) 623-7580
                                                            peter.talevich@klgates.com
10                                                          raina.wagner@klgates.com
11   Attorney for Plaintiff Julian Flores                   Attorneys for Defendant Wells Fargo
12                                                          aka Julian Flores Sanchez, Bank, N.A.

13
     HENRY & DEGRAAFF PS
14   By /s/ Christina L. Henry
       Christina L. Henry, WSBA # 31273
15     HENRY & DEGRAAFF, PS
       119 1st Ave S, Ste 500
16     Seattle, WA 98104
17     (206) 330-0595
       chenry@hdm-legal.com
18
       Attorney for Plaintiff Julian Flores
19     aka Julian Flores Sanchez
20          PURSUANT TO STIPULATION, IT IS SO ORDERED.
21
            Dated this 17th day of June, 2021.
22

23
                                              Honorable Robert S. Lasnik
24                                            United States District Court Judge
25

26

     STIPULATION AND ORDER EXTENDING
     TIME FOR WELLS FARGO TO REPLY IN
     SUPPORT OF MOTION TO DISMISS                                                        SUITE 2900
     AMENDED COMPLAINT - 2                                                     SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
